Citation Nr: 1024726	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1959 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, by which the RO denied service connection for bilateral 
hearing loss and bilateral knee disability. 

The Veteran testified in a Video Conference hearing before the 
undersigned Acting Veterans Law Judge in December 2009; a 
transcript of that hearing is associated with the claims file.  

Entitlement to service connection for left knee disability was 
initially denied in an October 1983 RO rating decision.  However, 
that rating decision indicated that the Veteran's service 
treatment records were not available at that time.  The Veteran's 
service treatment records were subsequently located and 
associated with the Veteran's claims file.  Accordingly, the 
Board has classified the current claim as one for service 
connection for left knee disability, without the requirement that 
new and material evidence be received to reopen the previously 
denied claim.  See 38 C.F.R. § 3.156(c) (new and material 
evidence-service department records).

The issue of service connection for bilateral knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss.

2.  There is objective medical evidence of hearing loss on 
separation from service in October 1978, as well as evidence of 
subjective complaints of hearing loss.

3.  The Board finds the Veteran's subjective complaints and lay 
testimony as to onset of chronic hearing loss in service to be 
competent and credible.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
defines VA's duty to provide notice and assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

In light of the favorable decision with regard to the issue of 
service connection for bilateral hearing loss, no further 
discussion of VCAA compliance is necessary with respect to this 
issue.


Merits of the Claim

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).   
Service connection may be granted for any disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond 
v. West, 12 Vet App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic disease of the nervous system, 
arguably to include sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's service treatment records indicate that the Veteran 
had normal hearing on enlistment in February 1959, evaluated as 
15/15 by whispered voice.  The Veteran was treated for wax 
accumulation and otitis externa of the right ear in July 1961.  
Hearing was evaluated as 15/15 by whispered voice in December 
1961 and August 1967 examinations.  The Veteran's June 1976 
examination reflects audiometric results that do not demonstrate 
a hearing loss.  

The Veteran began complaining of vertigo in May 1977, but did not 
complain of hearing loss at that time.  The Veteran's ears were 
shown to be within normal limits at that time.  On an 
audiological examination in May 1977, the Veteran's right ear 
demonstrated 20 decibels of hearing loss at the 2000 and 4000 
Hertz levels.  The Veteran's left ear demonstrated normal hearing 
at that time.  The Veteran was diagnosed with a left ear 
infection in September 1977, at which time he was diagnosed with 
external otitis.  The Veteran was again seen for vertigo in 
August 1978, at which time he did not report any tinnitus or 
hearing loss.  

Audiograms from August 1978 indicate that the Veteran's right and 
left ears demonstrated 20 decibels of loss at the 2000 Hertz 
level and 25 decibels of loss at the 4000 Hertz level.  The 
Veteran's hearing was described as "ok" in an October 1978 
neurological consultation, which also noted that the Veteran's 
recent audiogram was "ok."  The Veteran underwent a separation 
examination in October 1978, during which the following 
audiometric results were obtained:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
20
15
25
LEFT
10
10
20
15
25

At that time, the Veteran reported a history of hearing loss, 
pain, and infection or injury to his ear, though he reported not 
having any mastoid trouble.  He also reported being exposed to 
loud noise during service.

Following discharge from service, the Veteran underwent a VA 
examination in April 1983, but did not complain of any hearing 
loss at that time.  The Veteran was not examined for hearing loss 
during that examination.  

The Veteran submitted private treatment records that reflect that 
the Veteran complained of decreased hearing in August 1992.  The 
first diagnosis of hearing loss reflected in the claims file is 
from March 2005.  Subsequent VA treatment records confirm 
continued treatment for bilateral sensorineural hearing loss; the 
Veteran now wears hearing aids.  

At his hearing before the undersigned Acting Veterans Law Judge 
in December 2009, the Veteran testified that he had noise 
exposure in service when he worked in the engine room of a ship 
for approximately a year or two before he changed specialty; the 
Veteran also described exposure to jet engine noise as well.  
After his change of specialty, the Veteran became a dental 
equipment repair technician; he testified that he was exposed to 
significant noise as a result of that job as well.  He testified 
specifically that near the end of his military career, he noticed 
difficulty understanding people and that sounds did not seem to 
be as loud as they used to be.  He also indicated that he was 
diagnosed with hearing loss within a year of discharge by his 
private doctor, though the Board notes records of this diagnosis 
are not associated with the claims file.  The Veteran also 
testified that a VA audiologist had told him his hearing loss was 
due to noise exposure in service, but that he did not have formal 
documentation of that opinion.

With respect to VA disability, impaired hearing will be 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  VA regulations, however, do not preclude service 
connection for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Furthermore, where a current disability due to hearing 
loss is present, service connection can be granted for a hearing 
loss disability where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he suffered 
while he was in military service.  Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Generally, where a determinative issue in claims for VA 
disability benefits involves medical diagnosis or causation, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an account of a symptoms 
susceptible to lay observation.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The evidence of record reflects that the Veteran is currently 
diagnosed with bilateral sensorineural hearing loss, and that 
recent VA audiological testing clearly meets the standards for 
bailateral hearing loss disability as set forth at 38 C.F.R. 
§ 3.385.  

The Board finds that the Veteran has an objective hearing loss 
noted in service during the Veteran's separation examination.  
See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110- 11 (Stephen A. 
Schroeder et. al. eds., 1988) (a review of medical literature 
indicates a generally accepted standard that hearing thresholds 
of 20 decibels or less reflect normal hearing, while hearing 
thresholds of 25 decibels or more are indicative of some degree 
of hearing loss).  Specifically, at the Veteran's service 
discharge examination, and at one prior in-service examination, 
the Veteran's hearing thresholds at 4000 hertz were measured at 
25 decibels bilaterally.  Thus, by the standards of medical 
literature as cited to and acknowledged by the Court of Appeals 
for Veterans Claims in Hensley, the Veteran did have a medical 
bilateral hearing loss, if not hearing loss disability for VA 
adjudication purposes, at discharge from service.

Furthermore, the Veteran reported on his separation examination 
in October 1978 that he had subjective hearing loss, though such 
hearing loss was not formally diagnosed at that time.  The 
Veteran is competent to make the assertion that he had a hearing 
loss in 1978 since he is not making a determination that was 
"medical in nature," but was merely reporting symptomatology 
capable of lay observation, such as sounds not seeming as loud as 
they did in the past and having difficulty hearing people in 
conversation.  The Board finds the Veteran's assertion to be 
credible in this case, particularly in light of the objective 
evidence of hearing loss demonstrated at separation.  

The Veteran's competent and credible lay testimony in this case 
is sufficient to establish a nexus to service.  In this case, the 
Board specifically points to the objective notation of hearing 
loss at separation and the Veteran's subjective complaints of 
hearing loss from the time of discharge from active service 
forward.  The Veteran's lay testimony of symptomatology in 
October 1978 and thereafter, the objective evidence of medical 
hearing loss shown on examination in October 1978, and the 
subsequent post-service diagnoses of hearing loss support the 
finding of a nexus in this case.  See Jandreau, supra.  The Board 
finds a continuity of symptomatology through the date of the 
claim for service connection, with the origin of such 
symptomatology having begun during active service.  See 38 C.F.R. 
§ 3.303(b).

Accordingly, after resolving all doubt in the Veteran's favor, 
the Board finds that service connection for bilateral hearing 
loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

At his December 2009 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran indicated that he received 
private treatment within one year of his discharge from service 
connection for his bilateral knee condition.  He indicated that 
he could obtain the records of treatment of his knees shortly 
after service.  See December 2009 Board hearing transcript at 
pages 19-20.  Therefore, this issue must be remanded in order for 
VA to assist the Veteran in obtaining these relevant records.  
See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the Veteran underwent a VA 
examination of his knees in July 2004, at which time he was 
diagnosed with bilateral degenerative joint disease (DJD) of the 
knees.  As a follow-up to the examination, an opinion as to 
medical nexus was requested, and in February 2005 a VA clinician 
reviewed the Veteran's claims file for the purpose of providing a 
medical opinion as to whether the Veteran's bilateral knee 
disability began during active service or was related to any 
incident of service.  The examiner noted post-service complaints 
and treatment  pertaining to the left knee in 1983.  The examiner 
further opined that the service treatment records "lacked 
evidence of a knee problem even remotely related to DJD," but 
with no rationale to support this assertion.

Review of the service treatment records indicates, however, that 
the Veteran had complaints of and was treated for knee pain 
during the latter part of his military service.  Specifically, 
the Veteran was diagnosed as having bilateral patellar tendonitis 
in June 1973; was seen for "arthritic symptoms" of the knees in 
October 1974, with patellar tendonitis bilaterally and what 
appears to be a provisional diagnosis of "acute arthritis"; 
provided a history of pain in the lower back and knees for the 
past month in April 1975; and was diagnosed with mild 
chondromalacia and "[h]ousemaid's knee" in September 1975.  At 
his October 1978 separation examination, the Veteran reported 
that he sometimes suffered with aching, pains, or cramps in his 
legs (though this was provided as part of cardiovascular 
history), and that a doctor had told him that he had 
osteoarthritis from wear and tear (though of what part of the 
body was not clearly indicated).   
 
None of these findings or histories in the service treatment 
records was acknowledged by the VA examiner in the February 2005 
medical opinion.  Thus, the examiner's opinion overlooked 
significant medical evidence, did not contain an adequate 
rationale for the findings made, and was not based on an accurate 
history of the Veteran's knee problems in service.  In the 
absence of sufficient evidence to decide the current claim, a new 
examination and opinion is required.  See 38 U.S.C.A. § 5103A(d); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding 
in part that the Board had properly discounted the probative 
value of a physician's opinion that had overlooked key pertinent 
medical evidence, and that the lack of a reasoned medical 
explanation is a significant factor in assessing the value of a 
medical opinion).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all names and 
places of doctors and facilities at which he 
sought treatment for his bilateral knee 
disability following service, particularly to 
include private treatment during the years 
1978 and 1979.  

After obtaining any necessary authorizations 
for release of medical information, the 
RO/AMC should attempt to obtain any 
identified records that have not been 
previously obtained.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  After the above development has been 
completed, the Veteran should be scheduled 
for a VA orthopedic examination by a 
physician in order to determine whether his 
current left or right knee disability began 
during service or is related to any incident 
of service, and, if not, whether he 
experienced arthritis of the either knee 
within one year after discharge from active 
service.  

The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left or 
right knee disability found.  

The VA examiner should specifically address 
the findings in the service treatment records 
as follows:

The Veteran was diagnosed as having bilateral 
patellar tendonitis in June 1973; was seen 
for "arthritic symptoms" of the knees in 
October 1974, with patellar tendonitis 
bilaterally and what appears to be a 
provisional diagnosis of "acute arthritis"; 
provided a history of pain in the lower back 
and knees for the past month in April 1975; 
and was diagnosed with mild chondromalacia 
and "[h]ousemaid's knee" in September 1975.  
At his October 1978 separation examination, 
the Veteran reported that he sometimes 
suffered with aching, pains, or cramps in his 
legs (though this was provided as part of 
cardiovascular history), and that a doctor 
had told him that he had osteoarthritis from 
wear and tear (though of what part of the 
body was not indicated).

The examiner should opine as to whether any 
diagnosed knee disability at least as likely 
as not (50 percent probability or greater) 
arose during service or is related to any 
incident of service, and, if not, whether the 
Veteran experienced arthritis of the knees 
within one year after discharge from active 
service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles.  

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
service connection for bilateral knee 
disability.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


